Appeal from judgment upon a determination in favor of defendant, after a trial by the court without a jury, in an action on an alleged oral contract to repurchase certain shares of stock. Judgment unanimously affirmed, with costs. The trial court, upon conflicting evidence, found that the plaintiff failed to sustain the burden of proving an agreement between the parties to repurchase the stock. The determination should not be disturbed. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.